DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to applicant’s arguments/remarks filed on 10/13/2021. Claims 1, 5, and 13 have been amended. Claims 4, 7, and 14-15 have been previously cancelled. No new Claims have been newly added. Accordingly, claims 1-3, 5-6, 8-13, and 16-25 are now pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 
Claims 1, 5-6, 10-11, 13, 18-20, and 24-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sedlik WO 2015/134376A1 (hence Sedlik) in view of Lortz et al US 2014/0200737 A1 (hence Lortz).
In re claim 1, Sedlik discloses one or more techniques and/or systems are provided for operating an autonomous vehicle based upon a driving preference (Abstract) and teaches the following:
A system, comprising: an autonomous vehicle comprising: a passenger cabin and a camera (Abstract, and Paragraph 0051); and a controller configured to control operation of the autonomous vehicle (Fig.2B, #202, #230, #232, and Paragraph 0034), the controller is programmed with one or more sets of instructions that, when executed , cause the autonomous vehicle to at least: wherein the passenger profile comprises a plurality of preferred settings associated with the passenger, determine that a passenger profile corresponds to a passenger (Paragraphs 0004 and 0022-0024), identify a vehicle profile for the autonomous vehicle, wherein the vehicle profile comprises a plurality of rules specifying configurable settings of the autonomous vehicle for autonomous operation (Paragraph 0027 “a characteristic of the autonomous vehicle (e.g., vehicle length, width, weight, braking ability, acceleration, turning radius, fuel 
However, Sedlik discloses that the driving profile may be selected manually or automatically (Paragraph 0022) and Sedlik teaches a camera (Paragraph 0051), but doesn’t explicitly teach the following:
a camera having a field of view including at least a portion of the passenger cabin; capture an image of a passenger within the passenger cabin by 
Nevertheless, Lortz discloses a system and method for identifying an occupant of a vehicle as an authorized user and managing settings and configurations of vehicle components based on personal preferences of the authorized user (Abstract) and teaches the following:
a camera having a field of view including at least a portion of the passenger cabin; capture an image of a passenger within the passenger cabin by the camera, detect a face of the passenger within the image; and match the face of the passenger to facial data in a passenger profile of the passenger to identify the passenger profile corresponding to the passenger based at least in part on the facial data (Fig.2, #20, and Paragraphs 0015, 0018, and 0020-0023)
It would have been obvious to one having ordinary skills in the art at the time the invention was filed to have modified the Sedlik reference with the sensor based passenger recognition system, as taught by Lortz, in order to establish an identity of a driver and/or passengers in a vehicle as authorized users of the vehicle (Lortz, Paragraph 0001).
In re claims 5 and 10, the combination of Sedlik in view of Lortz discloses the claimed invention as recited above wherein the sensor of claim 5 is a broader limitation of the camera of claim 1.
In re claims 6, 13, and 25, the combination of Sedlik in view of Lortz discloses the claimed invention as recited above with respect to claims 1 and 5 and Sedlik teaches the following:
determine that the passenger is one of a class of passengers based at least in part on the passenger profile (Paragraph 0023); and determine that the rule specified in the vehicle profile is applicable to the class of passengers (Paragraph 0027)
In re claims 11 and 19, Sedlik discloses that the driving profile may be selected manually or automatically (Paragraph 0022) and a voice input device (Paragraph 0051), but doesn’t explicitly teach the following:
the sensor is a microphone provided within a passenger cabin of the autonomous vehicle, and wherein the one or more sets of instructions, when executed, further cause the autonomous vehicle to at least: capture, by the microphone, a voice sample from the passenger; and match the voice sample to voice data in the passenger profile of the passenger
Nevertheless, Lortz discloses a system and method for identifying an occupant of a vehicle as an authorized user and managing settings and configurations of vehicle components based on personal preferences of the authorized user (Abstract) and teaches the following:
the sensor is a microphone provided within a passenger cabin of the autonomous vehicle, and wherein the one or more sets of instructions, when executed, further cause the autonomous vehicle to at least: capture, by the microphone, a voice sample from the passenger; and match the voice sample to 
It would have been obvious to one having ordinary skills in the art at the time the invention was filed to have modified the Sedlik reference with the sensor based passenger recognition system, as taught by Lortz, in order to establish an identity of a driver and/or passengers in a vehicle as authorized users of the vehicle (Lortz, Paragraph 0001).
In re claim 18, the combination of Sedlik and Lortz discloses the claimed invention as recited above with respect to claims 1 or 5 and 10.
In re claim 20, Sedlik teaches the following:
Establishing, with a communication interface of the autonomous vehicle, a data connection with an electronic device associated with the passenger; receiving, with the communication interface of the autonomous vehicle, an identification token from the electronic device; and matching with the controller of the autonomous vehicle, the identification token to a unique identifier in the passenger profile of the passenger (Paragraphs 0004, 0022, and 0025-0026)
In re claim 24, Sedlik teaches the following:
wherein the camera includes an interactive display device mounted in association with a dashboard of the autonomous vehicle (Fig.8 and Paragraph 0051), and wherein the method further comprises: receiving, via the interactive display device, an input identifying at least one destination (Paragraph 0004 “a route to a destination may be generated based upon the driving preference” and Paragraph 0022 “the driving profile may be selected, such as manually by the 

Claims 2-3, 8, 16, and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sedlik and Lortz, as discussed above and further in view of Attard et al US 2015/0149023 A1 (hence Attard).
In re claims 2 and 16, Sedlik teaches the following:
establish a geofenced area of autonomous operation for the autonomous vehicle, wherein the geofenced area includes each of the first location and the second location (Paragraph 0035, “An operational parameter, such as an aesthetic route operational parameter 232 may be generated by the automated driving component 230 based upon the aesthetic route preference 226”)
However, Sedlik teaches that operational parameters may be configured based upon a characteristic of the autonomous vehicle (e.g., vehicle length, width, weight, braking ability, acceleration, turning radius, fuel range, etc.) as recited in Paragraph 0027 but doesn’t explicitly teach the following:
wherein at least one geofence setting of the geofenced area of autonomous operation is specified in the at least one rule
Nevertheless, Attard discloses a processing device configured to identify at least one occupant, select a profile associated with the occupant, and autonomously operate 
wherein at least one geofence setting of the geofenced area of autonomous operation is specified in the at least one rule (Paragraphs 0015-0016)
It would have been obvious to one having ordinary skills in the art at the time the invention was filed to have modified the Sedlik reference to include driving restrictions such as geographic restrictions, road type restrictions, as taught by Attard, in order to limit the autonomous and/or non-autonomous operation of the vehicle when needed, for example restrictions differences between an owner of the vehicle and an employee or a child of the owner or a newly licensed driver  (Attard, Paragraph 0015). 
In re claim 3, Attard teaches the following:
determine a maximum speed of the autonomous vehicle, wherein the maximum speed is specified in the at least one rule; determine that the first speed is not greater than the maximum speed (Paragraphs 0015 and 0019); determine that at least a portion of the first leg is outside of the geofenced area; and adjust the first leg based at least in part on the geofenced area, wherein the adjusted first leg is within the geofenced area (Paragraphs 0016-0017, and 0022 “the processing device 125 may prevent the vehicle 130 from violating one or more of the restrictions”)
In re claims 8 and 23, Attard teaches the following:
establish a geofenced area of autonomous operation for the autonomous vehicle, wherein the geofenced area of operation is established in accordance with the rule specified in the vehicle profile; and modify the geofenced area of operation based at least in part on the passenger profile (Paragraphs 0015-0016); wherein at least a portion of the first leg is outside of the modified geofenced area prior to the adjustment of the first leg, and wherein the first leg is within the modified geofenced area after the adjustment of the first leg (Paragraphs 0016-0017, and 0022 “the processing device 125 may prevent the vehicle 130 from violating one or more of the restrictions”)

Claims 9, 17, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sedlik and Lortz, as discussed above and further in view of Namburu et al US 2010/0222939 A1 (hence Namburu).
In re claims 9 and 21, Sedlik discloses the claimed invention as recited above but doesn’t explicitly teach the following:
determine an age of the passenger based at least in part on the passenger profile, wherein the autonomous vehicle is configured for autonomous operation based at least in part on the age of the passenger
Nevertheless, Namburu discloses a method for managing a vehicle (Abstract) and teaches the following:
determine an age of the passenger based at least in part on the passenger profile, wherein the autonomous vehicle is configured for autonomous operation based at least in part on the age of the passenger (Paragraph 0059)
It would have been obvious to one having ordinary skills in the art at the time the invention was filed to have modified the Sedlik reference with the personal profile setting of a passenger (e.g., age, gender, etc.), as taught by Namburu, in order to securely manage operation(s) of various systems of the vehicle based on a user preference (Namburu, Paragraph 0008).
In re claim 17, Sedlik discloses the claimed invention as recited above but doesn’t explicitly teach the following:
engaging, via the controller of the autonomous vehicle, a child lock for a door of the autonomous vehicle for at least a part of a duration of a trip of the autonomous vehicle
Nevertheless, Namburu discloses a method for managing a vehicle (Abstract) and teaches the following:
engaging, via the controller of the autonomous vehicle, a child lock for a door of the autonomous vehicle for at least a part of a duration of a trip of the autonomous vehicle (Paragraph 0046)
It would have been obvious to one having ordinary skills in the art at the time the invention was filed to have modified the Sedlik reference with the child lock disabling/enabling feature, as taught by Namburu, in order to securely manage operation(s) of various systems of the vehicle based on a user preference (Namburu, Paragraph 0008).

Claims 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sedlik and Lortz, as discussed above and further in view of Hoyos et al US 2015/0363986 A1 (hence Hoyos).
In re claim 12, Sedlik discloses the claimed invention as recited above but doesn’t explicitly teach the following:
wherein the sensor is a wireless transceiver having an operational range that includes a passenger cabin of the autonomous vehicle, and wherein the one or more sets of instructions, when executed, further cause the autonomous vehicle to at least: establish, by the wireless transceiver, a data connection with an electronic device associated with the passenger; receive, by the wireless transceiver, an identification token from the electronic device; and match the identification token to a unique identifier in the passenger profile of the passenger
Nevertheless, Hoyos discloses systems and methods for authorizing a user to access an access-controlled environment (Abstract), and teaches the following:
wherein the sensor is a wireless transceiver having an operational range that includes a passenger cabin of the autonomous vehicle (Fig.1, #110b, and Paragraphs 0020 and 0025), and wherein the one or more sets of instructions, when executed, further cause the autonomous vehicle to at least: establish, by the wireless transceiver, a data connection with an electronic device associated with the passenger; receive, by the wireless transceiver, an identification token from the electronic device; and match the identification token to a unique identifier in the passenger profile of the passenger (Paragraphs 0034, 0061, and 0071)
It would have been obvious to one having ordinary skills in the art at the time the invention was filed to have modified the Sedlik reference with the user identification system as taught by Hoyos, in order to facilitates the user access to the vehicle over a communications network to a remote computing device associated with the vehicle (Hoyos, Paragraph 0006).

Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sedlik and Lortz, as discussed above and further in view of Ishizuka et al US 2020/0312213 A1 (hence Ishizuka).
In re claim 22, Sedlik teaches the following:
wherein the autonomous vehicle includes an interactive display device mounted in association with a dashboard of the autonomous vehicle (Fig.8 and Paragraph 0051), and wherein the one or more sets of instructions, when executed, further cause the autonomous vehicle to at least: receive, via the interactive display device, an input identifying at least the second location from the passenger (Paragraph 0004 “a route to a destination may be generated based upon the driving preference” and Paragraph 0022 “the driving profile may be selected, such as manually by the user”)
However, Sedlik doesn’t explicitly teach the following:
wherein the camera captures the image in response to receiving the input via the interactive display device
Nevertheless, Ishizuka discloses a display system for a vehicle (Abstract) and teaches the following:
wherein the camera captures the image in response to receiving the input via the interactive display device (Fig.11, #113, and Paragraphs 0048-0049) 
It would have been obvious to one having ordinary skills in the art at the time the invention was filed to have modified the Sedlik reference with the feature of disposing the camera near the touch panel, as taught by Ishizuka, in order to capture an image of the face of an operator of the touch panel to confirm that the operator of the touch panel is an authorized user (Ishizuka, Paragraph 0049).

Response to Arguments
Applicant's arguments filed 10/13/2021 have been fully considered but they are not persuasive.
With respect to applicant’s arguments/remarks with respect to claims 1, 5, and 13 that Sedlik do not disclose “wherein the vehicle profile comprises a plurality of rules specifying configurable settings of the autonomous vehicle for autonomous operation”, the examiner respectfully disagrees with that statement. As recited in the office action above, the examiner maps the vehicle profile including the rules to Paragraph 0027 “a characteristic of the autonomous vehicle (e.g., vehicle length, width, weight, braking ability, acceleration, turning radius, fuel range, etc.)”, and the operational parameter are configured based upon a characteristic of the autonomous vehicle. In another word, the vehicle profile is the combination of vehicle length, width, weight, braking ability, acceleration, turning radius, fuel range, etc and each of said characteristics is a rule for setting the operational parameter of the autonomous vehicle. At least “the acceleration or the braking ability” are a configurable parameter based on the design of the vehicle 
With respect to applicant’s arguments/remarks with respect to claim 13 that Sedlik does not disclose determining that the passenger is one of a class of passengers and selecting a rule specified in a vehicle profile to be enforced based at least in part on the class of passengers, the examiner respectfully disagrees with that statement. Sedlik teaches in paragraphs 0023-0024 different driving preferences. Said different driving preferences read on class of passengers. A class of passenger is interpreted as a passenger preference. Each preference is a class. A scenic route preference is interpreted to be drivers that prefer a scenic route and that’s a class of passengers. The applicant has not given any specific definition to a passenger class and accordingly the term class in interpreted under its broadest reasonable interpretation. The claim doesn’t limit a class of passenger to age or gender as recited in the specified examples. Furthermore, and as discussed above, Paragraph 0027, the operational parameters defined in a passenger profile are dictated by the characteristics of the vehicle i.e. the vehicle profile.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMI KHATIB whose telephone number is (571)270-1165. The examiner can normally be reached M-F: 7:00am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272 2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/RAMI KHATIB/Primary Examiner, Art Unit 3669